DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, on line 1 of the claim, it is unclear which claim dependent claim 7 depends from. For examination purposes, claim 7 depends from independent claim 1. See rejection below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crandell et al. (US 2018/0224103 A1).
Regarding claim 1, Crandell et al. teach a modular light element comprising: 
a body (strut channel 101; see at least figure 3) with at least a first portion permitting light to pass through the body (see 101 in at least figure 1B where light passes through at a bottom portion of 101); and 
a light harness (411; see at least paragraph [0072]) disposed at least in part in the body (see at least figure 6A where 411 within 101) and comprising, a first light source (20) having at least one light emitting diode, a first electrical connector, a first polarity circuit connected electrically to the first electrical connector and the first light source, and a second electrical connector electrically and directly connected to the first electrical connector so that power received at the first electrical connector bypasses the first light source (see paragraphs [0075]-[0079] where connectors 411.1 and 411.2 and polarity circuits are disclosed).
Regarding claim 2, Crandell et al. teach the modular light element of claim 1 wherein the body (101; figure 3 and 6A) is elongated with a first end opening (see at least figure 3) and second end opening (see at least figure 3 where 101 has an opening on a first and second end).
Regarding claim 3, Crandell et al. teach the modular light element of claim 2 wherein first electrical connector (quick connector 411.1, 411.2; see paragraph [0079]) is disposed at the first end opening and the second electrical connector is disposed at the second end opening (see at least figures 6A and 6B).
Regarding claim 4, Crandell et al. teach the modular light element of claim 3 wherein the first and second electrical connectors include at least two pins for transferring electrical current (see at least figures 22 and 23 where electrical connection pins are shown on connectors 411.1).
Regarding claim 5, Crandell et al. teach the modular light element of claim 1 further comprising a second polarity circuit connected electrically to the second electrical connector and a second light source connected electrically to the second polarity circuit (see at least paragraph [0075]).
Regarding claim 6, Crandell et al. teach the modular light element of claim 5 wherein the second light source is located outside the body (see figure 3 where multiple body portions 101 and subassemblies 20 are shown).
Regarding claim 7, as best understood in light of 112 rejection above, Crandell et al. teach the modular light element of claim 1, further comprising a second light source connected electrically to the first polarity circuit (see paragraph [0075] where polarity circuits 201 are disclosed).
Regarding claim 8, Crandell et al. teach the modular light element of claim 1 wherein the body is elongated (see at least figures 1-7), and the first portion extends along the body (101), and wherein the first light source comprises two or more light emitting diodes (see at least paragraphs [0075]-[0076] where LEDs 201.1 are disclosed) disposed in the longitudinal direction of the body (101; see at least figures 1-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Crandell et al. (US 2018/0224103 A1) in view of Mighetto (US 2006/0126338 A1).
Regarding claim 9, Crandell et al. teach a modular light fixture comprising:
a first connector (411.1; see paragraph [0079] where electrical connector disclosed);
a second connector (411.2; see paragraph [0079] where electrical connector is disclosed) electrically connected to the first connector (411.1); and
a light element (20; see paragraph [0079]) electrically connected to the second connector (411.2; see paragraph [0079]), the light element (20) comprising,
a body (101; see at least figures 1-5),
a light harness (see at least paragraphs [0072] where harnesses 410 and 411 are disclosed) disposed at least in part in the body (see at least figure 6A where harness 411 is disposed in the body 101) and having a first light source (light unit 410; see at least paragraph [0069] and [0070]) having at least one light emitting diode (201.1; see paragraph [0075] where individual spot LEDs 201.1 are disclosed), a third electrical connector, a first polarity circuit connected electrically to the third electrical 
Crandell et al. do not explicitly teach a converter for converting alternating current to direct current for use by the modular light fixture. 
Mighetto teaches an apparatus for providing light comprising a converter for converting alternating current to direct current (see paragraph [0055] where the electrical converter 226 is to convert one electrical rating to another rating which includes AC to DC conversion).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a converter in the light fixture of Crandell et al. as taught by Mighetto as an alternative way of electrically connecting the modular light fixture.
Regarding claim 10, Crandell et al. further teaches the modular light fixture of claim 9 wherein the body (101; figure 3 and 6A) is elongated with a first end opening (see at least figure 3) and second end opening (see at least figure 3 where 101 has an opening on a first and second end).
Regarding claim 11, Crandell et al. further teaches the modular light fixture of claim 10 wherein third electrical connector is disposed at the first end opening and the fourth electrical connector is disposed at the second end opening (see at least figure 14 where electrical connector is disposed at an opening end 101).
Regarding claim 12, Crandell et al. further teaches the modular light element of claim 11 wherein the third and fourth electrical connectors include at least two pins for transferring electrical current (see pins on an inner end portion of light source unit 20 in at least figure 1A).
Regarding claim 13, Crandell et al. further teaches the modular light element of claim 9 further comprising a second polarity circuit connected electrically to the fourth electrical connector and a second light source connected electrically to the second polarity circuit (see paragraph [0075] where electrical connecters and polarity circuits 201 are disclosed).
Regarding claim 14, Crandell et al. further teaches the modular light element wherein the second light source is located outside the body (see figure 3 where multiple body portions 101 and subassemblies 20 are shown).
Regarding claim 15, Crandell et al. further teaches the modular light element further comprising a second light source connected electrically to the first polarity circuit (see paragraph [0075] where polarity circuits 201 are disclosed).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M APENTENG/           Examiner, Art Unit 2875       

  

/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875